Title: [Diary entry: 3 April 1790]
From: Washington, George
To: 

Saturday 3d. Exercised in the Coach with Mrs. Washington and the Children. Gave notice to the Senate House of Congress that I had given my assent to the Act accepting the Cession of No. Carolina & to the other House that I had passed the Bill to prevent the exportation of Goods not duly inspected according to the Laws of the several States—these being the Houses in wch. they respectively originated. Received from the Governor of the State of New York, three Acts of its Legislature—One adopting the Amendments (except the 2d.) proposed by Congress—another Ceding the Light House at the Hook to the United States and the third authorising & commanding the Goalers throughout the State to receive & safe keep Prisoners committed under the Authority of the United States.